Title: To James Madison from William C. C. Claiborne (Abstract), 21 April 1805
From: Claiborne, William C. C.
To: Madison, James


21 April 1805, New Orleans. “I received by the last Mail your favors of the 18th, and 11th, Ultimo; the last covering a Copy of the Law for the Government of this Territory, the inaugural address of the President, and a duplicate of your Letter of the 25th of February, the original of which had previously been received and acted upon.
“Having Sometime Since been advised by the President himself, of his intention to establish a Post route from Washington by the Creek Nation, Fort Stoddart and the mouth of Pearl River to New Orleans, I immediately commenced a correspondence with the Marquis of Casa Calvo upon the Subject, a copy of which I several weeks ago, forwarded to the President. The Marquis had no objection to the contemplated Route; but to meet any exception which might be taken by Governor Folch, and at the Same time pay him an attention with which he is always pleased, I shall take an early opportunity to communicate with him also on the Same Subject, and will advise you the result.
“My Letter of the 19h Instant, will inform you of the Substance of a conversation I had with the Marquis of Casa Calvo in relation to the late Military movements of the Spanish Authorities in this Quarter. The Marquis does not admit that the Military Posts in the Province of Taxus have been strengthened; but I cannot believe that the frequent Statements to the contrary made to me by Captain Turner of Natchitoches, and other respectable characters are without foundation.
“The expedition of Governor Folch to Baton Rouge was certainly unnecessary. Kempers insurrection as it is called, was in fact nothing more than a riot, in which a few uninformed, ignorant men had taken a part, and the whole affair was at an end previous to Folchs departure from Pensacola. The Marching Spanish Troops to Baton Rouge; the opening of a Road from Pensacola; Governor Folchs Subsequent Conduct at this place, United to the exertions which were made to keep alive among the Citizens here an attachment to Spain, all tend to confirm me in an opinion, that about that time a rupture with the United States was deemed by the Spanish Authorities a probable event; but of late their conduct has assumed a more pacific aspect. The Law of Congress for the Government of this Territory will not give general Satisfaction. The people have been taught to expect greater privileges, and many are disappointed; I believe however as much is given them, as they can manage with discretion, or as they ought to be trusted with, until the limits of the Ceded Territory are acknowledged, the National attachments of our new Brothers less wavering, and the views and characters of some influential Men here better ascertained: I particularly allude to those persons who were formerly in the Spanish Service, and are permited (by their Government) to remain in Louisiana as Pensioners, or in the enjoyment of their full pay. I am happy that my Letters of the 19th, and 26th of January with their Several enclosures have reached you, and I indulge a hope that their perusal have removed any impressions unfavorable to me; which the intrigues and writings of a Small and unprincipled faction, might otherwise have made upon your mind.
“I confess Sir the opposition, the cruel opposition I have experienced has harrow’d up my feelings excessively, but I found powerful consolation from an approving conscience, and a well founded hope that my Superiors to whom the difficulties I have combated are known, would approbate a conduct which has throughout been directed by the purest motives of honest patriotism.”

Adds in a postscript: “I enclose you a Copy of my Letter to the Marquis upon the subject of the Road, & also of his Answer.”
